DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/035940 (reference application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (# US 2007/0146454).
Doi et al. discloses:
1. An ink jet recording apparatus (element: 100, figure: 1-2) comprising: 
an ink composition ([0025]-[0026]); 
an ink encasement in which the ink composition is encased (element: 5, figure: 1-2); 

a carriage (element: 10, figure: 2) configured to move the recording head back and forth, wherein: the carriage carries the ink encasement (element: 5, figure: 2), with the ink encasement integrated with the carriage; the ink encasement has an ink fill port (element: 56, 57, figure: 2; [0140]-[0150]) that opens and shuts as a port through which the ink composition is loaded; and 
the ink composition contains a disperse colorant (pigment: [0025]), with a volume-average particle diameter of the disperse colorant being 110.0 nm or more and 200.0 nm or less (30 to 250 nm; [0058]), and also contains at least one organic solvent with an SP of 9 or more (13 to 25; [0063]), with a percentage thereof being 10.0% by mass or more (3 to 30%; [0066]).
Given that the Doi et al. reference discloses a range of particle diameter, amount of organic solvent and SP value that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 

2. The ink jet recording apparatus according to claim 1, wherein the at least one organic solvent with an SP of 9 or more contained in the ink composition is one or two or more polyhydric alcohols ([0064]) and/or one or two or more alkylene glycol monoalkyl ethers (13 to 25; [0063]-[0064]).
3. The ink jet recording apparatus according to claim 2, wherein the ink composition contains, as the one or two or more polyhydric alcohols, one or two or more polyhydric alcohols having two hydroxyl groups ([0063]-[0064]).
4. The ink jet recording apparatus according to claim 1, wherein the ink composition contains an organic solvent with an SP of 9.9 or more and 13 or less (13 to 25; [0063]-[0064]).
5. The ink jet recording apparatus according to claim 1, wherein the disperse colorant is a self-dispersible colorant ([0088]; [0112]).
7. The ink jet recording apparatus according to claim 1, wherein a viscosity at 20° C. of the ink composition is 3.5 mPas or more (1 to 50 mPas; [0082]).
With respect to claim 6, Doi et al. explicitly did not discloses a ratio of a volume of a liquid phase to a volume of a gas phase inside the ink encasement is 9 or less.
In re Aller, 105 USPQ 233 (CCPA1955). 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doi et al. (# US 2007/0146454).
Doi et al discloses:
8. An ink composition ([0025]-[0026]) comprising: 
a disperse colorant (pigment: [0025]), with a volume-average particle diameter of the disperse colorant being 110.0 nm or more and 200.0 nm or less (30 to 250 nm; [0058]); and 
at least one organic solvent with an SP of 9 or more (13 to 25; [0063]), with a percentage thereof being 10.0% by mass or more (3 to 30%; [0066]), 
the ink composition being for use with an ink jet recording apparatus (figure: 1-2) that includes an ink encasement in which the ink composition is encased (element: 5, figure: 2), a recording head (element: 3, figure: 2) that ejects the ink composition, and a carriage (element: 10, figure: 2) configured to move the recording head back and forth, the carriage carrying the ink encasement (figure: 2), with the ink encasement integrated with the carriage (figure: 2), and the ink encasement having an ink fill port that opens and shuts as a port through which the ink composition is loaded (element: 56, 57, figure: 2; [0140]-[0150]).


9. An ink jet recording method in which an ink jet recording apparatus (figure: 1-2) is used that includes, an ink composition, an ink encasement in which the ink composition is encased (element: 5, figure: 1-2), a recording head (element: 3, figure: 1-2) that ejects the ink composition, and a carriage (element: 10, figure: 2) configured to move the recording head back and forth, the carriage carrying the ink encasement 
Given that the Doi et al. reference discloses a range of particle diameter, amount of organic solvent and SP value that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Ylitalo et al. (# US 2003/0083396) discloses an ink compositions having excellent imaging and a low tendency to foam are disclosed. The ink compositions may contain one or more fluorochemical surfactants. Methods of coating a substrate by printing the ink composition onto a substrate are also disclosed. Substrates coated with an ink composition are further disclosed (see Abstract).
(2) Kaga et al. (# US 2013/0044168) discloses an ink jet image forming method employing actinic energy radiation curable ink-jet ink exhibiting no offset resistance during storage by superposing printed portions after printing in addition to excellent properties of printing durability, gloss evenness of coated paper and paper-feeding suitability, and an ink jet ink set thereof. It is a feature that the ink jet image forming method possessing the steps of providing colorless ink on a substrate, followed by heating the colorless ink provided on the substrate, and subsequently exposing the colorless ink provided on the substrate, to actinic energy radiation, wherein the colorless ink contains no colorant but an actinic energy radiation curable composition and a gelling agent with which a thermoreversible gel is formed (see Abstract).

(4) Tokita et al. (# US 2007/0188571) discloses a liquid composition for ink jet recording. The liquid composition contains an organic acid having a neutralization degree of 40 to 100%, a water-soluble organic solvent, water, and two or more kinds of positive ions including lithium ions. The content of the lithium ions with respect to the total mol number of the positive ions is about 20 to about 95 mol %. The invention also provides an ink set for ink jet recording that contains an ink including a coloring material, a water-soluble solvent, and water, and the liquid composition, and an ink jet recording method and an ink jet recording apparatus where the ink set is used (see Abstract).
(5) Miyajima (# US 2016/0333211) discloses the ink composition for an ink jet according to the invention includes a pigment or a disperse dye as a coloring material and an ionic liquid; and the content of the ionic liquid therein is 0.05% by mass to 5% by mass (see Abstract).
(6) Doi (# US 2006/0203055) discloses a treatment liquid for ink jet, which includes at least an organic acid having a pKa value of 4.5 or less, a nonionic 
(7) Katsuragi et al. (# US 2016/0177116) discloses an image forming set including: an aqueous ink including a colorant, a water-soluble organic solvent, and water; and a post-treatment liquid including a water-soluble organic solvent, water, and at least one of a urethane resin and an acrylic resin, wherein a solubility parameter of a mixed solution of the water-soluble organic solvent and the water in the post-treatment liquid is lower than a solubility parameter of a mixed solution of the water-soluble organic solvent and the water in the aqueous ink by 1.5 (cal/cm3)1/2 or greater (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853